Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is: “at least one stream among the first stream and second stream being received by radiofrequency broadcasting and the other stream being received via an IP network, the first and second streams carrying a same service; receiving a value of the mean offset between the first stream and the second stream, said value indicating that the first stream is ahead of the second stream; adjusting sizes of a first buffer and a second buffer such that the first buffer is at least equal to the size of the second buffer plus the mean offset value”, “comparatively analyzing the first extract and the second extract in order to deduce a value of the actual offset which indicates an actual offset between the first stream and the second stream; synchronizing the first stream and second stream according to the actual offset value obtained, synchronizing comprises introducing a delay equal to the value of the actual offset to the first stream when rendering the first stream or moving a read cursor in the first buffer by a number of samples corresponding to the value of the actual offset when rendering the second stream”.  


The closest prior art to Oota et al. (Pub. No.: US 20150180586 A1) teaches the first and second streams carrying a same service (signal is received by an optical receiving device 100 is separated by an polarization beam splitter 101 into H-axis polarized light and V-axis polarized light, Para. 55, FIG. 1).  
Oota teaches adjusting sizes of a first buffer (The number of buffer stages of the first variable delay buffer 2, in other words, the delay amount of a signal that passes through the first variable delay buffer 2 is controlled by the control unit 7, Para. 68, FIG. 2) and a second buffer (The number of buffer stages of the second variable delay buffer 3, in other words, the delay amount of a signal that passes through the second variable delay buffer 3 is controlled by the control unit 7, Para. 68, FIG. 2) such that the first buffer is at least equal to the size of the second buffer plus the offset value (a case where the number of buffer stages of the first variable delay buffer 2 is larger than the number of buffer stages of the second variable delay buffer 3 corresponds to a plus delay difference, Para. 69, FIG. 2.  Delay difference of +1, as illustrated by a symbol 52, a delay due to a buffer of one stage is inserted into the first signal component H_in, Para. 147, FIG. 11).  
Oota teaches comparatively analyzing the first extract and the second extract in order to deduce a value of the actual offset between the first stream and the second stream (adaptive equalization unit 4 performs adaptive equalization on the first signal component H_in and the second signal component V_in to which the delay difference is provided by the delay unit 1, Para. 85, FIGS. 2-3).  
(Accordingly, the adaptive equalization unit 4 restores the reception TS symbol, Para. 85, FIGS. 2-3.  Adaptive equalization unit 4 restores the signal, and outputs a first signal component H_out and a second signal component V_out from a first output terminal 13 and a second output terminal 14, respectively, of the adaptive equalizer 120, Para. 87, FIGS. 1-2).  
Oota fails to teach “at least one stream among the first stream and second stream being received by radiofrequency broadcasting and the other stream being received via an IP network”,  “receiving a value of the mean offset between the first stream and the second stream, said value indicating that the first stream is ahead of the second stream; adjusting sizes of a first buffer and a second buffer such that the first buffer is at least equal to the size of the second buffer plus the mean offset value”, “synchronizing comprises introducing a delay equal to the value of the actual offset to the first stream when rendering the first stream or moving a read cursor in the first buffer by a number of samples corresponding to the value of the actual offset when rendering the second stream”, among other limitations.  


The examiner notes that an interview was conducted on 02 September 2021 with Attorney of Record Brian Rupp (see the Examiner-Initiated Interview Summary filed 9/15/2021), where the examiner suggested clarifying how offset values influence the delaying of a rendering as indicated in Claims 4-6, and the added limitations of “synchronizing comprises introducing a delay equal to the value of the actual offset to .  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Joshua Smith  
/J.S./  
2-8-2022  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477